1

2

3

4

5
                                    UNITED STATES DISTRICT COURT
6
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
7

8                                                               1:18-sw-00308-LJO-BAM
9     IN RE THE SEIZURE OF 2015 CHEVROLET                       ORDER DENYING MOTION FOR
      SILVERADO, VIN 3GCPCREC4FG173943,                         RETURN OF VEHICLE, CONSTRUED
10    LICENSE PLATE NO. 68914H2                                 AS A MOTION FOR
                                                                RECONSIDERATION (ECF NO. 33)
11

12

13

14
            On June 4, 2019, the assigned magistrate judge denied Anastasia Purnell’s (“Petitioner”) motion
15
     requesting that the above-mentioned vehicle subject to seizure be returned to her. ECF No. 10. On
16
     August 27, 2019, upon Petitioner’s request for de novo review by a district judge, this Court affirmed the
17
     magistrate judge’s ruling. ECF No 18. Petitioner filed a notice of appeal on September 4, 2019. ECF No.
18
     22. On October 22, 2019, Petitioner again filed a motion requesting that the above-mentioned vehicle
19
     subject to seizure be returned to her. ECF No. 33. The Court construes this motion as a motion for
20
     reconsideration of this Court’s prior ruling affirming the magistrate judge’s denial of her request to
21
     return the property.
22
            “As a general rule, the filing of a notice of appeal divests a district court of jurisdiction over
23
     those aspects of the case involved in the appeal.” Stein v. Wood, 127 F.3d 1187, 1189 (9th Cir. 1997). A
24
     notice of appeal does not divest the district court of jurisdiction if at the time it was filed there was then
25

                                                            1
1    a pending motion for reconsideration. United Nat’l Ins. Co. v. R & D Latex Corp., 242 F.3d 1102, 1109

2    (9th Cir. 2001). Under Federal Rule of Appellate Procedure 4(a)(4)(B)(I), such a notice of appeal does

3    not become effective, and the district court does not lose jurisdiction, until the district court rules on all

4    motions for reconsideration filed no later than 28 days after judgment is entered. Because Petitioner’s

5    October 22, 2019 motion was not filed within 28 days of the August 27, 2019 order (the most recent

6    possible order she wishes the court to reconsider), this Court lacks jurisdiction over Petitioner’s October

7    22 motion, which is therefore DENIED.

8

9    IT IS SO ORDERED.

10       Dated:    October 30, 2019                             /s/ Lawrence J. O’Neill _____
                                                     UNITED STATES CHIEF DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                            2
